Deen, Chief Judge.
The appointed attorney for the defendant has made an Anders motion to withdraw accompanied by a brief which, with references to the record, discusses such points as might arguably be urged in the appellate court. Counsel feels, however, that the appeal is wholly frivolous. We have examined the entire record and are satisfied that it contains no reversible error. Accordingly, the motion is granted and the judgment is affirmed.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.